327 F.2d 495
Hattie Ray KING and James Albert King, Appellants,v.UNITED STATES of America, Appellee.
No. 20466.
United States Court of Appeals Fifth Circuit.
January 29, 1964.
Rehearing Denied March 3, 1964.

John Gregg, Jackson, Miss., Hugh L. Bailey, Winona, Miss., for appellants.
H. M. Ray, U. S. Atty., Oxford, Miss., for appellee.
Before TUTTLE, Chief Judge, and HUTCHESON and GEWIN, Circuit Judges.
PER CURIAM.


1
After careful consideration, we conclude that there is no substance in the grounds asserted for this appeal. Counsel took no exceptions to the charge of the court, thus failing to preserve any claim of error arising from the charge. We think it is plain that there is no basis for the contention here made that the trial court's comments on the evidence constituted substantial error against appellants.


2
The judgment is affirmed.